DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notes
	It is noted that para. [00118], lines 12-16, states “a computer readable medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses through a fiber-optic cable), or electrical signals transmitted through a wire.” Therefore, claims 15-20, that recite “a computer program product, the computer product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to:” are statutory under over 35 U.S.C. Section 101.
Claim Objections
Claim 10 is objected to because of the following informalities: the limitation “The system of claim 9, wherein the processor is further configured to:” should recite “The system of claim 9, wherein the CPU is further configured to:” to maintain proper antecedent basis to the term “CPU” defined in independent claim 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9, 12-13, 15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No.: 10,832,050 (Fowles et al.) (hereinafter Fowles).
Regarding claim 1, Fowles teaches a method, comprising: receiving an image of a financial instrument (Fowles, col. 13, lines 59-61: "at step 300, a check image and associated data may be received from a system, such as the check receiving and processing computing device 120");
determining one or more properties of the financial instrument based on the image (Fowles, col. 14, lines 7-15: "at step 304, the received check image may be evaluated; for instance, the check image being evaluated may be compared to the check images in the user profile to identify points, regions, fields, elements, or the like, on the check being evaluated that match or do not match corresponding points, regions, fields, elements or the like on the check images from the user profile; in some examples, machine learning may be used to perform some or all of this evaluation"; Fowles, col. 9, lines 48-54: "for instance, as discussed above, the match detection and evaluation module 112b may evaluate a location (e.g., based on one or more pixel locations) of static and/or dynamic elements of a check or other instrument being evaluated with corresponding locations on one or more checks in the user profile");
determining a uniqueness rating of the financial instrument based on the properties (Fowles, col. 14, lines 16-22: "at step 306, matching and/or non-matching elements of the check being evaluated and one or more checks from the user profile may be identified; at step 308, a determination may be made as to whether there is a sufficient number of matches; for instance, a determination may be made as to whether a number of matches is above a predetermined threshold"; Fowles, col. 14, lines 34-42: "the interface screen 400 may include an image of a check 402 being evaluated and one or more images of checks 404 from a user profile associated with user 1; the user interface screen includes enhancements 406a, 406b, 408a, 408b indicating matching elements of the two checks; for instance, as shown in FIG. 4, a star is positioned adjacent to matching elements such as the position of the word “dollars” relative to the line, the position of the word “payee” relative to the payee line" see FIG. 4);
identifying terms of the financial instrument (Fowles, col. 12, lines 40-47: "at step 210, the check image and/or data may be received by the potential counterfeit check evaluation computing platform 110; at step 211, a user profile associated with a payer of the check being evaluated and/or a bill pay profile associated with a bill pay computing system may be received; for instance, data may be extracted from the check image or associated data to identify a user, a bill pay system, an account, and the like, associated with the check"); and
recording the financial instrument and terms in a digital storage base (Fowles, col. 5, lines 11-13:"in some examples, the check receiving and processing computing device 120 may convert the check to a digital image or may store a digital image of the check (e.g., if received via electronic systems such as online or mobile banking applications)"; Fowles, col. 14, lines 25-28: "If the number of matches is above the threshold in step 308, an option to add the check image of the check image being evaluated to the user profile may be generated in step 312"; Fowles, col. 3, lines 26-27: "In some arrangements, a user profile may be retrieved, such as from a database").
Regarding claim 4, Fowles teaches the method of claim 1, further comprising comparing the financial instrument to one or more other financial instruments stored in the digital storage base, wherein the uniqueness rating is determined based further upon results of the comparison (Fowles, col. 14, lines 16-22: "at step 306, matching and/or non-matching elements of the check being evaluated and one or more checks from the user profile may be identified; at step 308, a determination may be made as to whether there is a sufficient number of matches; for instance, a determination may be made as to whether a number of matches is above a predetermined threshold"; "in some arrangements, a user profile may be retrieved, such as from a database").
Regarding claim 5, Fowles teaches the method of claim 1, wherein the recording the financial instrument comprises storing the properties in the digital storage base (Fowles, col. 9, lines 26-32: "for example, the memory 112 may have, store, and/or include a check processing module 112a; the check processing module 112a may store instructions and/or data that may cause or enable the potential counterfeit check evaluation computing platform 110 to receive one or more checks, check data, check image data, check validity scores, and the like, for further evaluation").
Regarding claim 9, Fowles teaches a system comprising a memory; and a central processing unit (CPU) including one or more CPU cores configured to: (Fowles, col. 9, lines 3-7: “referring to FIG. 1B, the potential counterfeit check evaluation computing platform 110 may include one or more processors 111, a memory 112, and a communication interface 113”)
receive an image of a financial instrument (Fowles, col. 13, lines 59-61: "at step 300, a check image and associated data may be received from a system, such as the check receiving and processing computing device 120");
determine one or more properties of the financial instrument based on the image (Fowles, col. 14, lines 7-15: "at step 304, the received check image may be evaluated; for instance, the check image being evaluated may be compared to the check images in the user profile to identify points, regions, fields, elements, or the like, on the check being evaluated that match or do not match corresponding points, regions, fields, elements or the like on the check images from the user profile; in some examples, machine learning may be used to perform some or all of this evaluation"; Fowles, col. 9, lines 48-54: "for instance, as discussed above, the match detection and evaluation module 112b may evaluate a location (e.g., based on one or more pixel locations) of static and/or dynamic elements of a check or other instrument being evaluated with corresponding locations on one or more checks in the user profile");
determine a uniqueness rating of the financial instrument based on the properties (Fowles, col. 14, lines 16-22: "at step 306, matching and/or non-matching elements of the check being evaluated and one or more checks from the user profile may be identified; at step 308, a determination may be made as to whether there is a sufficient number of matches; for instance, a determination may be made as to whether a number of matches is above a predetermined threshold"; Fowles, col. 14, lines 34-42: "the interface screen 400 may include an image of a check 402 being evaluated and one or more images of checks 404 from a user profile associated with user 1; the user interface screen includes enhancements 406a, 406b, 408a, 408b indicating matching elements of the two checks; for instance, as shown in FIG. 4, a star is positioned adjacent to matching elements such as the position of the word “dollars” relative to the line, the position of the word “payee” relative to the payee line" see FIG. 4);
identify terms of the financial instrument (Fowles, col. 12, lines 40-47: "at step 210, the check image and/or data may be received by the potential counterfeit check evaluation computing platform 110; at step 211, a user profile associated with a payer of the check being evaluated and/or a bill pay profile associated with a bill pay computing system may be received; for instance, data may be extracted from the check image or associated data to identify a user, a bill pay system, an account, and the like, associated with the check"); and
record the financial instrument and terms in a digital storage base (Fowles, col. 5, lines 11-13:"in some examples, the check receiving and processing computing device 120 may convert the check to a digital image or may store a digital image of the check (e.g., if received via electronic systems such as online or mobile banking applications)"; Fowles, col. 14, lines 25-28: "If the number of matches is above the threshold in step 308, an option to add the check image of the check image being evaluated to the user profile may be generated in step 312"; Fowles, col. 3, lines 26-27: "In some arrangements, a user profile may be retrieved, such as from a database").
Regarding claim 12, Fowles teaches the system of claim 9, wherein the CPU is further configured to compare the financial instrument to one or more other financial instruments stored in the digital storage base, wherein the uniqueness rating is determined based further upon results of the comparison (Fowles, col. 14, lines 16-22: "at step 306, matching and/or non-matching elements of the check being evaluated and one or more checks from the user profile may be identified; at step 308, a determination may be made as to whether there is a sufficient number of matches; for instance, a determination may be made as to whether a number of matches is above a predetermined threshold"; "in some arrangements, a user profile may be retrieved, such as from a database").
Regarding claim 13, Fowles teaches the system of claim 9, wherein the recording the financial instrument comprises storing the properties in the digital storage base (Fowles, col. 9, lines 26-32: "for example, the memory 112 may have, store, and/or include a check processing module 112a; the check processing module 112a may store instructions and/or data that may cause or enable the potential counterfeit check evaluation computing platform 110 to receive one or more checks, check data, check image data, check validity scores, and the like, for further evaluation").
Regarding claim 15, Fowles teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: (Fowles, col. 9, lines 12-19: “the memory 112 may include one or more program modules having instructions that when executed by the processor(s) 111 cause the potential counterfeit check evaluation computing platform 110 to perform one or more functions described herein and/or one or more databases that may store and/or otherwise maintain information which may be used by such program modules, databases, and/or the processor(s) 111”)
receive an image of a financial instrument (Fowles, col. 13, lines 59-61: "at step 300, a check image and associated data may be received from a system, such as the check receiving and processing computing device 120");
determine one or more properties of the financial instrument based on the image (Fowles, col. 14, lines 7-15: "at step 304, the received check image may be evaluated; for instance, the check image being evaluated may be compared to the check images in the user profile to identify points, regions, fields, elements, or the like, on the check being evaluated that match or do not match corresponding points, regions, fields, elements or the like on the check images from the user profile; in some examples, machine learning may be used to perform some or all of this evaluation"; Fowles, col. 9, lines 48-54: "for instance, as discussed above, the match detection and evaluation module 112b may evaluate a location (e.g., based on one or more pixel locations) of static and/or dynamic elements of a check or other instrument being evaluated with corresponding locations on one or more checks in the user profile");
determine a uniqueness rating of the financial instrument based on the properties (Fowles, col. 14, lines 16-22: "at step 306, matching and/or non-matching elements of the check being evaluated and one or more checks from the user profile may be identified; at step 308, a determination may be made as to whether there is a sufficient number of matches; for instance, a determination may be made as to whether a number of matches is above a predetermined threshold"; Fowles, col. 14, lines 34-42: "the interface screen 400 may include an image of a check 402 being evaluated and one or more images of checks 404 from a user profile associated with user 1; the user interface screen includes enhancements 406a, 406b, 408a, 408b indicating matching elements of the two checks; for instance, as shown in FIG. 4, a star is positioned adjacent to matching elements such as the position of the word “dollars” relative to the line, the position of the word “payee” relative to the payee line" see FIG. 4);
identify terms of the financial instrument (Fowles, col. 12, lines 40-47: "at step 210, the check image and/or data may be received by the potential counterfeit check evaluation computing platform 110; at step 211, a user profile associated with a payer of the check being evaluated and/or a bill pay profile associated with a bill pay computing system may be received; for instance, data may be extracted from the check image or associated data to identify a user, a bill pay system, an account, and the like, associated with the check"); and
record the financial instrument and terms in a digital storage base (Fowles, col. 5, lines 11-13:"in some examples, the check receiving and processing computing device 120 may convert the check to a digital image or may store a digital image of the check (e.g., if received via electronic systems such as online or mobile banking applications)"; Fowles, col. 14, lines 25-28: "If the number of matches is above the threshold in step 308, an option to add the check image of the check image being evaluated to the user profile may be generated in step 312"; Fowles, col. 3, lines 26-27: "In some arrangements, a user profile may be retrieved, such as from a database").
Regarding claim 18, Fowles teaches the computer program product of claim 15, wherein the instructions further cause the computer to compare the financial instrument to one or more other financial instruments stored in the digital storage base, wherein the uniqueness rating is determined based further upon results of the comparison (Fowles, col. 14, lines 16-22: "at step 306, matching and/or non-matching elements of the check being evaluated and one or more checks from the user profile may be identified; at step 308, a determination may be made as to whether there is a sufficient number of matches; for instance, a determination may be made as to whether a number of matches is above a predetermined threshold"; "in some arrangements, a user profile may be retrieved, such as from a database").
Regarding claim 19, Fowles teaches the computer program product of claim 15, wherein the recording the financial instrument comprises storing the properties in the digital storage base (Fowles, col. 9, lines 26-32: "for example, the memory 112 may have, store, and/or include a check processing module 112a; the check processing module 112a may store instructions and/or data that may cause or enable the potential counterfeit check evaluation computing platform 110 to receive one or more checks, check data, check image data, check validity scores, and the like, for further evaluation").
Claims 1, 9, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No.: 2011/0211746 (Tran).
Regarding claim 1, Tran teaches a method, comprising: receiving an image of a financial instrument (Tran, para. [0034], lines 1-5: "referring to FIG. 3, in step 305, image data associated with a first financial document may be received; for example, an image of a check to be deposited with a financial institution may be received by a system implementing one or more aspects of the disclosure");
determining one or more properties of the financial instrument based on the image (Tran, para. [0035], lines 1-10: "in step 310, a first multivariate vector (e.g., a set of one or more line segments) may be determined based on the received image data; the first multivariate vector may include a plurality of vector components, and each vector component may represent a distance from an edge of the first financial document to a feature of the first financial document, such as printed or handwritten text or a line or shape appearing on the first financial document; by determining such a vector, the system may be able to create a unique profile for the first financial document"; see FIG. 7);
determining a uniqueness rating of the financial instrument based on the properties (Tran, para. [0039], [0040] lines 1-6: "in step 320, a confidence score for the first financial document may be determined; such a confidence score may represent a level of confidence a financial institution may have in the legitimacy and/or validity of the first financial document (e.g., a check to be deposited); determining a confidence score may be based on the comparison of the first multivariate vector and the second multivariate vector; for instance, as the system compares the individual vector components of the first multivariate vector with the corresponding individual vector components of the second multivariate vector, the system may calculate an amount of variance between each pair of corresponding vector components");
identifying terms of the financial instrument (Tran, para. [0063]: "in step 605, a first routing transit number, a first account number, and/or a first identification number associated with a first financial document may be determined based on received image data; for example, the system may receive an image of a check to be deposited, and the system may use OCR technology to determine, based on the received image of the check, a routing number, an account number, and a check number associated with the check"); and
recording the financial instrument and terms in a digital storage base (Tran, para. [0027]: "in one or more arrangements, database server 205 may store information about one or more financial documents, financial accounts, customers of a financial institution, and/or other information; for example, database server may store image data associated with one or more financial documents, such as checks and/or other negotiable instruments, and this stored image data may be used in processing one or more financial documents, as further described below. Image data may include, for example, a scanned electronic image of a physical financial document such as a check, deposit slip, and the like").
Regarding claim 9, Tran teaches a system comprising: a memory; and a central processing unit (CPU) including one or more CPU cores configured to: (Tran, para. [0018]: “FIG. 1A illustrates an example block diagram of a generic computing device 101 (e.g., a computer server) in an example computing environment 100 that may be used according to one or more illustrative embodiments of the disclosure; the generic computing device 101 may have a processor 103 for controlling overall operation of the server and its associated components, including random access memory (RAM) 105, read-only memory (ROM) 107, input/output (I/O) module 109, and memory 115”)
receive an image of a financial instrument (Tran, para. [0034], lines 1-5: "referring to FIG. 3, in step 305, image data associated with a first financial document may be received; for example, an image of a check to be deposited with a financial institution may be received by a system implementing one or more aspects of the disclosure");
determine one or more properties of the financial instrument based on the image (Tran, para. [0035], lines 1-10: "in step 310, a first multivariate vector (e.g., a set of one or more line segments) may be determined based on the received image data; the first multivariate vector may include a plurality of vector components, and each vector component may represent a distance from an edge of the first financial document to a feature of the first financial document, such as printed or handwritten text or a line or shape appearing on the first financial document; by determining such a vector, the system may be able to create a unique profile for the first financial document"; see FIG. 7);
determine a uniqueness rating of the financial instrument based on the properties (Tran, para. [0039], [0040] lines 1-6: "in step 320, a confidence score for the first financial document may be determined; such a confidence score may represent a level of confidence a financial institution may have in the legitimacy and/or validity of the first financial document (e.g., a check to be deposited); determining a confidence score may be based on the comparison of the first multivariate vector and the second multivariate vector; for instance, as the system compares the individual vector components of the first multivariate vector with the corresponding individual vector components of the second multivariate vector, the system may calculate an amount of variance between each pair of corresponding vector components");
identify terms of the financial instrument (Tran, para. [0063]: "in step 605, a first routing transit number, a first account number, and/or a first identification number associated with a first financial document may be determined based on received image data; for example, the system may receive an image of a check to be deposited, and the system may use OCR technology to determine, based on the received image of the check, a routing number, an account number, and a check number associated with the check"); and
record the financial instrument and terms in a digital storage base (Tran, para. [0027]: "in one or more arrangements, database server 205 may store information about one or more financial documents, financial accounts, customers of a financial institution, and/or other information; for example, database server may store image data associated with one or more financial documents, such as checks and/or other negotiable instruments, and this stored image data may be used in processing one or more financial documents, as further described below. Image data may include, for example, a scanned electronic image of a physical financial document such as a check, deposit slip, and the like").
Regarding claim 15, Tran teaches a computer program product, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to: (Tran, para. [0019], lines 10-15: “for example, memory 115 may store software used by the generic computing device 101, such as an operating system 117, application programs 119, and an associated database 121; alternatively, some or all of the computer executable instructions for generic computing device 101 may be embodied in hardware or firmware (not shown)”)
receive an image of a financial instrument (Tran, para. [0034], lines 1-5: "referring to FIG. 3, in step 305, image data associated with a first financial document may be received; for example, an image of a check to be deposited with a financial institution may be received by a system implementing one or more aspects of the disclosure");
determine one or more properties of the financial instrument based on the image (Tran, para. [0035], lines 1-10: "in step 310, a first multivariate vector (e.g., a set of one or more line segments) may be determined based on the received image data; the first multivariate vector may include a plurality of vector components, and each vector component may represent a distance from an edge of the first financial document to a feature of the first financial document, such as printed or handwritten text or a line or shape appearing on the first financial document; by determining such a vector, the system may be able to create a unique profile for the first financial document"; see FIG. 7);
determine a uniqueness rating of the financial instrument based on the properties (Tran, para. [0039], [0040] lines 1-6: "in step 320, a confidence score for the first financial document may be determined; such a confidence score may represent a level of confidence a financial institution may have in the legitimacy and/or validity of the first financial document (e.g., a check to be deposited); determining a confidence score may be based on the comparison of the first multivariate vector and the second multivariate vector; for instance, as the system compares the individual vector components of the first multivariate vector with the corresponding individual vector components of the second multivariate vector, the system may calculate an amount of variance between each pair of corresponding vector components");
identify terms of the financial instrument (Tran, para. [0063]: "in step 605, a first routing transit number, a first account number, and/or a first identification number associated with a first financial document may be determined based on received image data; for example, the system may receive an image of a check to be deposited, and the system may use OCR technology to determine, based on the received image of the check, a routing number, an account number, and a check number associated with the check"); and
record the financial instrument and terms in a digital storage base (Tran, para. [0027]: "in one or more arrangements, database server 205 may store information about one or more financial documents, financial accounts, customers of a financial institution, and/or other information; for example, database server may store image data associated with one or more financial documents, such as checks and/or other negotiable instruments, and this stored image data may be used in processing one or more financial documents, as further described below. Image data may include, for example, a scanned electronic image of a physical financial document such as a check, deposit slip, and the like").
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fowles in view of U.S. Patent Application Publication No.: 2021/0035280 (Dewitt et al.) (hereinafter Dewitt).
Regarding claim 2, Fowles teaches the method of claim 1, further comprising: comparing the uniqueness rating to a threshold (Fowles, col. 14, lines 16-22: "at step 306, matching and/or non-matching elements of the check being evaluated and one or more checks from the user profile may be identified; at step 308, a determination may be made as to whether there is a sufficient number of matches; for instance, a determination may be made as to whether a number of matches is above a predetermined threshold").
Fowles fails to teach
responsive to the uniqueness rating being below the threshold, prompting a payor to add entropy to the financial instrument.
Dewitt teaches
responsive to the uniqueness rating being below the threshold, prompting a payor to add entropy to the financial instrument (Dewitt, para. [0064], lines 4-9; para. [0065], lines 1-10: "an optimization module 104 receives 504 one or more images (e.g., an image of a front of a check and a back of the check, or the like); an optimization module 104 determines 506 a likelihood that a pass/fail interface 206 will accept the received 504 one or more images using the trained 502 propensity model; an optimization module 104 determines 508 whether the likelihood satisfies a threshold; in response to determining 508 that the likelihood fails to satisfy a threshold, an optimization module 104 performs 512 a corrective action (e.g., retaking at least one of the images with a different focal length, retaking at least one of the images with a different background, retaking at least one of the images with a different field of capture, rotating at least one of images, swapping two or more of the images, providing additional information regarding the images, adding a signature to an object of at least one of the images and retaking the image, or the like) see FIG. 5; Dewitt, para. [0040], lines 6-12: "requesting the user re-enter and/or correct an amount of the check (e.g., based on optical character recognition of a handwritten amount on the check failing to match an amount entered by a user), adding information to an electronic submission, adding a signature to an electronic submission, adding required text (e.g., “for mobile deposit only”) to an electronic submission, or the like"; requesting a user to re-take an image of the check with a handwritten signature reads on “entropy”).
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the step of prompting a payor to add entropy to the financial instrument in response to the uniqueness rating being below the threshold, as taught by Dewitt, to the step of comparing the uniqueness rating to a threshold, as taught by Fowles.
The suggestion/motivation for doing so would have been providing a pass/fail option for uniqueness of imaged financial instruments based on handwritten entropy to a user.
Therefore, it would have been obvious to combine Fowles with Dewitt to obtain the invention as specified in claim 2.
Regarding claim 3, Fowles, in view of Dewitt, teaches the method of claim 2, wherein the prompting includes selecting a suggestion to present to the payor, wherein the selection is based on the properties (Dewitt, claim 7: "the corrective action comprises suggesting, on the mobile computing device, an adjustment to the electronic submission to a user of the mobile computing device"; Dewitt, claim 8: "wherein the suggestion comprises one or more of: ... adding a signature to an object of at least one image of the electronic submission and retaking the at least one image of the electronic submission"; see Dewitt, para. [0064], lines 4-9; para. [0065], lines 1-10).
Regarding claim 10, Fowles teaches the system of claim 9, wherein the processor is further configured to: compare the uniqueness rating to a threshold (Fowles, col. 14, lines 16-22: "at step 306, matching and/or non-matching elements of the check being evaluated and one or more checks from the user profile may be identified; at step 308, a determination may be made as to whether there is a sufficient number of matches; for instance, a determination may be made as to whether a number of matches is above a predetermined threshold").
Fowles fails to teach
responsive to the uniqueness rating being below the threshold, prompt a payor to add entropy to the financial instrument.
Dewitt teaches
responsive to the uniqueness rating being below the threshold, prompting a payor to add entropy to the financial instrument (Dewitt, para. [0064], lines 4-9; para. [0065], lines 1-10: "an optimization module 104 receives 504 one or more images (e.g., an image of a front of a check and a back of the check, or the like); an optimization module 104 determines 506 a likelihood that a pass/fail interface 206 will accept the received 504 one or more images using the trained 502 propensity model; an optimization module 104 determines 508 whether the likelihood satisfies a threshold; in response to determining 508 that the likelihood fails to satisfy a threshold, an optimization module 104 performs 512 a corrective action (e.g., retaking at least one of the images with a different focal length, retaking at least one of the images with a different background, retaking at least one of the images with a different field of capture, rotating at least one of images, swapping two or more of the images, providing additional information regarding the images, adding a signature to an object of at least one of the images and retaking the image, or the like) see FIG. 5; Dewitt, para. [0040], lines 6-12: "requesting the user re-enter and/or correct an amount of the check (e.g., based on optical character recognition of a handwritten amount on the check failing to match an amount entered by a user), adding information to an electronic submission, adding a signature to an electronic submission, adding required text (e.g., “for mobile deposit only”) to an electronic submission, or the like").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the step of prompting a payor to add entropy to the financial instrument in response to the uniqueness rating being below the threshold, as taught by Dewitt, to the step of comparing the uniqueness rating to a threshold, as taught by Fowles.
The suggestion/motivation for doing so would have been providing a pass/fail option for uniqueness of imaged financial instruments based on handwritten entropy to a user.
Therefore, it would have been obvious to combine Fowles with Dewitt to obtain the invention as specified in claim 10.
Regarding claim 11, Fowles, in view of Dewitt, teaches the system of claim 10, wherein the prompting includes selecting a suggestion to present to the payor, wherein the selection is based on the properties (Dewitt, claim 7: "the corrective action comprises suggesting, on the mobile computing device, an adjustment to the electronic submission to a user of the mobile computing device"; Dewitt, claim 8: "wherein the suggestion comprises one or more of: ... adding a signature to an object of at least one image of the electronic submission and retaking the at least one image of the electronic submission"; see Dewitt, para. [0064], lines 4-9; para. [0065], lines 1-10).
Regarding claim 16, Fowles teaches the computer program product of claim 15, wherein the instructions further cause the computer to: compare the uniqueness rating to a threshold (Fowles, col. 14, lines 16-22: "at step 306, matching and/or non-matching elements of the check being evaluated and one or more checks from the user profile may be identified; at step 308, a determination may be made as to whether there is a sufficient number of matches; for instance, a determination may be made as to whether a number of matches is above a predetermined threshold").
Fowles fails to teach
responsive to the uniqueness rating being below the threshold, prompt a payor to add entropy to the financial instrument.
Dewitt teaches
responsive to the uniqueness rating being below the threshold, prompting a payor to add entropy to the financial instrument (Dewitt, para. [0064], lines 4-9; para. [0065], lines 1-10: "an optimization module 104 receives 504 one or more images (e.g., an image of a front of a check and a back of the check, or the like); an optimization module 104 determines 506 a likelihood that a pass/fail interface 206 will accept the received 504 one or more images using the trained 502 propensity model; an optimization module 104 determines 508 whether the likelihood satisfies a threshold; in response to determining 508 that the likelihood fails to satisfy a threshold, an optimization module 104 performs 512 a corrective action (e.g., retaking at least one of the images with a different focal length, retaking at least one of the images with a different background, retaking at least one of the images with a different field of capture, rotating at least one of images, swapping two or more of the images, providing additional information regarding the images, adding a signature to an object of at least one of the images and retaking the image, or the like) see FIG. 5; Dewitt, para. [0040], lines 6-12: "requesting the user re-enter and/or correct an amount of the check (e.g., based on optical character recognition of a handwritten amount on the check failing to match an amount entered by a user), adding information to an electronic submission, adding a signature to an electronic submission, adding required text (e.g., “for mobile deposit only”) to an electronic submission, or the like").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to add the step of prompting a payor to add entropy to the financial instrument in response to the uniqueness rating being below the threshold, as taught by Dewitt, to the step of comparing the uniqueness rating to a threshold, as taught by Fowles.
The suggestion/motivation for doing so would have been providing a pass/fail option for uniqueness of imaged financial instruments based on handwritten entropy to a user.
Therefore, it would have been obvious to combine Fowles with Dewitt to obtain the invention as specified in claim 16.
Regarding claim 17, Fowles, in view of, Dewitt, teaches the computer program product of claim 16, wherein the prompting includes selecting a suggestion to present to the payor, wherein the selection is based on the properties (Dewitt, claim 7: "the corrective action comprises suggesting, on the mobile computing device, an adjustment to the electronic submission to a user of the mobile computing device"; Dewitt, claim 8: "wherein the suggestion comprises one or more of: ... adding a signature to an object of at least one image of the electronic submission and retaking the at least one image of the electronic submission"; see Dewitt, para. [0064], lines 4-9; para. [0065], lines 1-10).
Claim 6, 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fowles in view of U.S. Patent No.: 11,216,802 (Overholser et al.) (hereinafter Overholser).
Regarding claim 6, Fowles teaches the method of claim 1.
Fowles fails to teach 
wherein the digital storage base comprises a blockchain ledger.
Overholser teaches
wherein the digital storage base comprises a blockchain ledger (Overholser, col. 11, lines 31-32: "the smart contracts 128-134 in the global registry 108 may be stored on a public distributed ledger 122").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the digital storage base, as taught by Fowles, to be a blockchain ledger, as taught by Overholser.
The suggestion/motivation for doing so would have been allowing financial instruments to be stored in a decentralized manner without a third-party verification system.
Therefore, it would have been obvious to combine Fowles with Overholser to obtain the invention as specified in claim 6.
Regarding claim 7, Fowles, in view of Overholser, teaches the method of claim 6.
Fowles, in view of Overholser, fails to teach
wherein the terms of the financial instrument comprise a smart contract.
Overholser further teaches
wherein the terms of the financial instrument comprise a smart contract (Overholser, col. 3, lines 55-67: "a security token 102 is a cryptographic token that represents a security; a security may be any fungible, negotiable financial instrument that holds some type of monetary value; a security may represent an ownership position, a creditor relationship, or rights to ownership as represented by an option; examples of securities include, without limitation, a piece of real property, at least one commodity, a piece of personal property, at least one bond, at least one derivative, at least one future, at least one fund, at least one currency fund, at least one exchange traded fund, at least one mutual fund, at least one index fund, at least one bond fund, at least one commodity fund, and/or at least one real estate fund; in examples, each security token 102 may represent a single share of a company; the security token 102 may be implemented as a smart contract on (e.g., stored on) a distributed ledger 122 (e.g., a blockchain)").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the financial instrument, as taught by Fowles, in view of Overholser, to be a smart contract, as further taught by Overholser.
The suggestion/motivation for doing so would have been allowing financial instruments to exist in a decentralized manner without a third-party verification system.
Therefore, it would have been obvious to combine Fowles with Overholser to obtain the invention as specified in claim 7.
Regarding claim 14, Fowles teaches the system of claim 9.
Fowles fails to teach 
wherein the digital storage base comprises a blockchain ledger.
Overholser teaches
wherein the digital storage base comprises a blockchain ledger (Overholser, col. 11, lines 31-32: "the smart contracts 128-134 in the global registry 108 may be stored on a public distributed ledger 122").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the digital storage base, as taught by Fowles, to be a blockchain ledger, as taught by Overholser.
The suggestion/motivation for doing so would have been allowing financial instruments to be stored in a decentralized manner without a third-party verification system.
Therefore, it would have been obvious to combine Fowles with Overholser to obtain the invention as specified in claim 14.
Regarding claim 20, Fowles teaches the computer program product of claim 15.
Fowles fails to teach 
wherein the digital storage base comprises a blockchain ledger.
Overholser teaches
wherein the digital storage base comprises a blockchain ledger (Overholser, col. 11, lines 31-32: "the smart contracts 128-134 in the global registry 108 may be stored on a public distributed ledger 122").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the digital storage base, as taught by Fowles, to be a blockchain ledger, as taught by Overholser.
The suggestion/motivation for doing so would have been allowing financial instruments to be stored in a decentralized manner without a third-party verification system.
Therefore, it would have been obvious to combine Fowles with Overholser to obtain the invention as specified in claim 20.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fowles in view of U.S. Patent No.: 10,410,207 (Butler et al.) (hereinafter Butler).
Fowles teaches the method of claim 1.
Fowles fails to teach 
wherein the terms of the financial instrument include a maximum number of times the financial instrument may be redeemed.
Butler teaches
wherein the terms of the financial instrument include a maximum number of times the financial instrument may be redeemed (Butler, col. 4, lines 29-49: "system 100 may be configured to allow the first person (who may be referred to as the “gifter”) to generate a financial gift for redemption by the second person (who may be referred to as the “gift recipient”) without making any payment for the gift until the gift is redeemed by the second person; system 100 may be configured to allow the gifter to specify one or more gift limitations or conditions that may constrain the use of the gift, such as for example, a maximum gift amount that the redemption of the gift may not exceed, one or more redemption merchants (e.g., particular stores or vendors) or types of redemption merchants (e.g., restaurants, movie theaters, etc.) at which the gift is authorized to be redeemed, an expiration date by which the gift must be used before it expires, a condition that specifies use of the in association with card not present or card present transactions (i.e. whether or not the a payment card is present for the transaction), conditions on the number of uses of the gift (e.g., one-time use or multiple uses) or any other such types of conditions or limitations that may be created or enforced based on transaction authorization data or via administration of the gift mobile application").
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the financial instrument, as taught by Fowles, to include a maximum number of times the financial instrument may be redeemed, as taught by Butler.
The suggestion/motivation for doing so would have been recognizing financial use conditions directly from an image of a financial instrument.
Therefore, it would have been obvious to combine Fowles with Butler to obtain the invention as specified in claim 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A SHARIFF whose telephone number is (571)272-9741.  The examiner can normally be reached on M-TH 7:30 AM EST – 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached at 571-272-3638 or through e-mail at sumati.lefkowitz@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL ADAM SHARIFF/
Examiner, Art Unit 2662
/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662